Citation Nr: 1526631	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO. 13-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete and current record upon which to decide the claim for a TDIU, so that the Veteran is afforded every possible consideration. 

In a July 2011 claim, the Veteran asserted that his service-connected heart condition, complications of diabetes, and tinnitus prevent him from being gainfully employed. In connection with the claim, the Veteran was afforded a VA examination in February 2012. However, the RO denied the Veteran's claim on the basis that the VA examiner did not find that the Veteran's service-connected disabilities were severe enough to preclude employment; that at the VA examination, the Veteran stated that he was able to do most activities as long as he could rest when he needed to; and that the Veteran played 18 holes of golf. Subsequent to that RO decision, the Veteran submitted a September 2012 letter from his physician stating that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and caused visual and neurological complications. The Veteran also submitted private records indicating that he had heart surgery in September 2012 in which a stent was placed in this heart. 

However, the RO noted in an October 2013 deferred rating decision that although the Veteran was prescribed insulin, regulation of activities was not shown; that the Veteran was noncompliant with his insulin causing hypoglycemia, described as infrequent; that the condition did not require two times per month visits to a diabetic provider; and that ketoacidosis was not shown.

In an October 2013 statement, the Veteran's representative clarified that the Veteran was only pursuing the issue of entitlement to a TDIU and was not disagreeing with the ratings assigned his service-connected disabilities. He noted that the Veteran contended that his service-connected heart condition and complications of diabetes rendered him unemployable.

On this record, the Board finds that a VA examination and medical opinion is needed to clearly address the current functional effects of all of the Veteran's service-connected disabilities-both individually and in combination-as well as their impact on the Veteran's employability. In determining that such an examination and medical opinion is necessary, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator. See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014). Significantly, however, insofar as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the current functional effects of the Veteran's individual and combined service-connected disabilities are necessary to resolve the Veteran's claim for entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the Veteran, obtain all private and VA medical records dated through the present and not currently of record pertaining to treatment of nonobstructive coronary artery disease; diabetic retinopathy with diabetic macular edema and nuclear cortical cataracts; diabetes mellitus type II; bilateral tinnitus; peripheral neuropathy of the bilateral lower extremities; bilateral hearing loss; and erectile dysfunction.

2. Schedule the Veteran for an examination of his service-connected disabilities (nonobstructive coronary artery disease; diabetic retinopathy with diabetic macular edema and nuclear cortical cataracts; diabetes mellitus type II; bilateral tinnitus; peripheral neuropathy of the bilateral lower extremities; bilateral hearing loss; and erectile dysfunction) to determine the occupational impairment caused by such disabilities individually or in combination with each other.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should comment, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on the functional impairment caused solely by the Veteran's service-connected disabilities of (1) nonobstructive coronary artery disease; (2) diabetic retinopathy with diabetic macular edema and nuclear cortical cataracts; (3) diabetes mellitus type II; (4) bilateral tinnitus; (5) peripheral neuropathy of the bilateral lower extremities; (6) bilateral hearing loss; and (7) erectile dysfunction. In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities (both individually and in combination), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

